Citation Nr: 0734559	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for left knee arthritis.

Entitlement to a compensable initial disability rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1999 and from March 2002 to October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that assigned an initial disability rating of 10 
percent for left knee arthritis and an initial noncompensable 
disability rating for sinusitis.

In September 2005, the veteran provided testimony in support 
of his appeal at a hearing before a Decision Review Officer 
at the RO.  A transcript of the hearing is of record.

The Board notes that although the veteran also initiated an 
appeal with respect to the issue of entitlement to service 
connection for seborrheic dermatitis, he limited his 
substantive appeal to the left knee and sinusitis issues.  
The Board will limit its consideration accordingly.  

The record reflects that the veteran was granted service 
connection with a 10 percent disability rating for left knee 
instability in a December 2005 decision of a Decision Review 
Officer.  The veteran has not submitted a notice of 
disagreement with the assignment of this 10 percent 
disability rating so it is not a matter currently before the 
Board.

Although the RO appears to be aware that the veteran is also 
seeking service connection for dental disability, the record 
before the Board does not show that this claim has been 
adjudicated.  Therefore, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's left knee arthritis is manifested by 
limitation of motion; extension is not limited to more than 5 
degrees and flexion is not limited to less than 60 degrees.

2.  The veteran's sinusitis has not resulted in any 
incapacitating episode requiring prolonged antibiotic 
treatment; nor has it been productive of at least 3 episodes, 
during any one year period pertinent to the claim, of 
headaches, pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's left knee arthritis have not 
been met.  38 U.S.C.A.  § 1155 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2007).

2.  The criteria for a compensable initial disability rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Code 6511 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006) and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2006.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to inform 
the RO of such evidence.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession. 

Although this notice was sent after the initial adjudication 
of the claim, no additional evidence was received in response 
to the notice.  Therefore, there is no reason to believe that 
either ultimate decision of the RO would have been different 
had the notice been provided at an earlier time.

The Board also notes that all available, pertinent treatment 
records have been obtained and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims. 

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2007).

Left Knee Disability

A.  Legal Criteria

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code  
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (September 17, 2004).  


Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left knee arthritis.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran's left knee arthritis is currently rated as 10 
percent disabling under Diagnostic Codes 5003 and 5260.  

At a July 2004 VA general medical examination, the veteran 
complained of left knee pain and weakness.  The clinical 
evaluation revealed mild tenderness over the lateral aspect 
of the left knee.  Range of motion of the veteran's left knee 
was full.  

The veteran was also afforded a VA orthopedic examination in 
July 2004.  At this examination, he complained of left knee 
pain and soreness.  He denied having any episode of 
dislocation, subluxation or locking of the knee.  
Additionally, he stated that his left knee did not fatigue.  
The physical examination disclosed that the veteran's left 
knee appeared normal.  The examination was only positive for 
minimal tenderness along the lateral aspect of the left knee 
and above and below the joint line.  Range of motion was from 
zero degrees of extension to 140 degrees of flexion.

A report from Arthur Mark, M.D., dated in August 2005, states 
that the veteran was having persistent instability in his 
left knee.  The diagnostic impression noted that the veteran 
"may have" a medial meniscus tear.  Dr. Mark reported on 
physical examination of the veteran that his left knee "goes 
from 0 to 130 degrees stable to varus and valgus stress" 
(emphasis added).  On review of the magnetic resonance 
imaging (MRIs) taken soon thereafter, Richard S. Pinto, M.D., 
the supervising physician who wrote concerning its results to 
Dr. Mark, indicated that the lateral meniscus was intact and 
that he found no ligament injury.  Dr. Mark reviewed the MRIs 
himself and subsequently concluded in another August 2005 
letter of record that the veteran's cruciate ligaments, 
collateral ligaments and articular cartilage seem very well 
aligned, with no significant problems, and that in any regard 
the pertinent symptoms at the time were not severe enough to 
warrant any surgical intervention.  Dr. Mark also indicated 
on review of the MRIs that although the veteran "may have" 
a small tear in the posterior horn of his medial meniscus 
(Dr. Pinto had reported a medial meniscus tear as 
"probable"), he was "not very impressed" by its size.

The medical evidence consistently shows that the veteran has 
no limitation of extension of his left knee.  Therefore, a 
separate compensable rating under Diagnostic Code 5261 is not 
warranted.  The medical evidence consistently shows that the 
veteran has full or nearly full flexion of the left knee; in 
fact, at the July 2004 VA examination he was able to flex his 
knee to 140 degrees without pain.  Dr. Mark's August 2005 
letter shows that flexion was to 130 degrees.  Although the 
Board acknowledges that the veteran has some pain, and that 
the functional impairment on repeated or prolonged use is 
probably greater than that demonstrated on the aforementioned 
range of motion studies, it is clear that when all pertinent 
disability factors are considered, any limitation of flexion 
of the left knee does not more nearly approximate limitation 
to 45 degrees than limitation to 60 degrees.  Therefore, a 
higher rating is not warranted for the left knee under 
Diagnostic Code 5260.  

The veteran does not allege and the medical evidence does not 
show that his left knee arthritis has resulted in any 
episodes of locking.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5258.  In addition, the rule 
against pyramiding prohibits the assignment of a separate 10 
percent rating under Diagnostic Code 5259. 

The Board has a considered whether there is any other 
schedular basis for granting this claim but has found none.  
In addition, the Board has considered whether the disability 
warrants a higher rating for any portion of the initial 
evaluation period but for the reasons discussed above, has 
determined that it does not.

Sinusitis

The Board has also reviewed all evidence of record pertaining 
to the history of the veteran's sinusitis.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The RO granted service connection for sinusitis in the 
October 2004 rating decision on appeal and assigned an 
initial noncompensable evaluation, effective October 8, 2003.  
That rating remains in effect to this date.  

Under the general formula for rating various types of 
sinusitis, a noncompensable evaluation is warranted if the 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or if there are three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2007). A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The report of the July 2004 nose, sinus, larynx and pharynx 
examination reflects that the veteran was diagnosed with 
rhino sinusitis by history and that the examiner found no 
active sinus disease.  Although the veteran complained of 
recurrent nasal catarrh and a postnasal drip, his reported 
history at the time included no discharge from the nose, 
medication for the nose or previous nasal surgery.  
Examination showed an adequate airway on both sides of the 
nose and congested nasal mucosa.  The postnasal space was 
normal.  

A treatment record from Dr. Axelrad, dated in August 2005, 
notes the presence of green mucous but otherwise contains no 
pertinent abnormal finding.  A VA treatment record dated in 
that same month also notes green mucous and records a history 
of past use of antibiotics, now resolved.  The treatment 
record also includes the words, "even AM eye crust" in the 
section on the veteran's sinus condition.

On his substantive appeal (VA Form 9), dated in August 2005, 
the veteran wrote that his sinusitis occurred seasonally at 
least twice annually, lasted four weeks at a time, and 
resulted in purulent discharge and crusting and occasional 
pain behind the eyes.

At the veteran's RO hearing in September 2005, he testified 
to a current episode of green crusting coming out of his 
nose.  He testified at that time to having sought antibiotic 
treatment from a private physician who refused him this 
treatment.  He also testified to having recently been 
prescribed antibiotic treatment by VA for this crusting of 
his nose.  The veteran, however, did not testify to any 
related headaches or pain at this Regional Office hearing. 

No physician or health care provider has reported any 
incapacitating episode of sinusitis (one requiring bed rest 
or treatment by a physician) requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  Nor is there any 
evidence of record, to include the veteran's own reports, of 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  The veteran has reported that his 
episodes of purulent discharge and crusting occur 
"seasonally at least twice annually," not three to six 
times.  Moreover, while he has reported "pain" and 
"purulent discharge and crusting," he has not reported 
headaches.  The Board notes that the conjunctive "and" in 
Diagnostic Code 6511 requires that headaches, as distinct 
from and in addition to pain and purulent discharge or 
crusting, be manifest for the veteran to warrant a 10 percent 
rating for sinusitis.  Accordingly, the Board concludes that 
the disability does not warrant a compensable disability 
rating under the schedular criteria for evaluating sinusitis.

The Board has a considered whether there is any other 
schedular basis for granting this claim but has found none.  
In addition, the Board has considered whether the disability 
warrants a higher rating for any portion of the initial 
evaluation period but for the reasons discussed above, has 
determined that it does not.

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the veteran's left knee arthritis would be in excess of 
10 percent or that the average industrial impairment from the 
veteran's sinusitis would be to a compensable degree.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee arthritis is denied.

Entitlement to a noncompensable initial disability rating for 
sinusitis is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


